Alice Robie Resnick, J.,
dissenting.
{¶ 70} 'This case comes to us through a certified conflict on the following issue, as stated by the court of appeals: “Whether the inclusion of a ‘Broadened Coverage Endorsement,’ adding individual named insureds to a commercial motor vehicle liability policy, eliminates any ambiguity over the use of the term ‘you’ therein.” The court of appeals certified its decision on this issue as in conflict with the decisions of the Fifth District Court of Appeals in Burkhart v. CNA Ins. Co. (Feb. 25, 2002), Stark App. No. 2001CA00265, 2002 WL 316224; and Still v. *234Indiana Ins. Co. (Feb. 25, 2002), Stark App. No. 2001CA00300, 2002 WL 358652. This court determined that a conflict exists and ordered the parties to brief the issue as stated. 96 Ohio St.3d 1446, 2002-Ohio-3512, 771 N.E.2d 260. When the court accepts a certified-conflict case for review, it issues an order “identifying those issues raised in the case that will be considered by the Supreme Court on appeal.” S.Ct.Prac.R. IV(2)(C). Our order identified only the issue stated in the certification order.
{¶ 71} Rather than confining itself to deciding the certified issue, the majority expands the scope of this appeal on the merits by drastically “limiting” the holding of Scott-Pontzer v. Liberty Mut. Fire Ins. Co. (1999), 85 Ohio St.3d 660, 710 N.E.2d 1116, and overruling Ezawa v. Yasuda Fire & Marine Ins. Co. of Am. (1999), 86 Ohio St.3d 557, 715 N.E.2d 1142. In the process of reaching those conclusions, the majority expands the reach of its opinion to yet another level by propounding as syllabus law a general, supposedly objective, test to be applied whenever this court considers whether stare decisis should be rejected and a previous decision of this court overruled.
{¶ 72} Appellee conceded the validity of Scott-Pontzer in both the trial court and the court of appeals below, and proceeded at both levels on the theory that it should prevail on other grounds. The trial court found that Scott-Pontzer applied but further found that coverage pursuant to that decision was unavailable because appellants failed to comply with notice and subrogation provisions in the insurance policy. Appellants appealed from that decision, and Aetna cross-appealed. As one of its points, Aetna argued that the policy at issue in this case differs from the policy at issue in Scott-Pontzer because the broadened-coverage endorsement in the Aetna policy removes the ambiguity over the word “you” and therefore distinguishes this case from Scottr-Pontzer. This argument had been raised by Aetna in the trial court, but by ruling that coverage was potentially available under Scott — Pontzer, the trial court obviously did not accept Aetna’s argument. Notably, appellee never raised any argument in the court of appeals challenging the rationale underlying Scott-Pontzer. The court of appeals affirmed the trial court’s judgment solely on the broadened-coverage-endorsement grounds urged by Aetna. The court of appeals then certified a conflict on that issue to this court for review.
{¶ 73} In its brief filed here, appellee uses seven pages of its brief to respond to appellants’ arguments relating to the impact of the broadened-coverage endorsement. Appellee then expounds for 28 pages on why Scott — Pontzer should be overruled, going to great lengths to argue a position that was never raised below and that was not in any way responsive to appellants’ brief on the merits. Appellee’s position is inconsistent with all of its arguments below premised on an acceptance of Scott — Pontzer and could not have been anticipated by appellants. *235Under S.Ct.Prac.R. VI(4)(A), appellants were allowed only 20 pages for their reply brief, which ordinarily should be enough to counter the points in a typical appellee brief, but which were not nearly enough to reply to this ambush.
{¶ 74} Given all of the above considerations, this case is not the appropriate vehicle for the majority to accomplish its goals. This case is about broadened-coverage endorsements and nothing more. As a certified-conflict ease that should be confined to a narrow issue, it is certainly not about whether ScottPontzer should have continuing validity. Because the majority’s reach exceeds the limits inherent in this appeal, I dissent.